Ho lding
                             that
                                tb  Gwuno r ’a latlm in
               r&o*       ltru in the lpproprlatlm
                         328                        for tha
               ItateEl@ntay Doputmnt  In 8. 8. 127 46th
               LaglJbur,   ra0T.d mmh iteu from ha bill.
                    ?arthor holdingthtwidu   thoteru      of
               rpeolal prmirlonrin the bill, vhlch vero got
               ntwa    meh aplo   00s l UO a o o o a wy to th a
               OOOEO~C~~   aa err 1 0iont deiatmtim     0f ttu
               burlnrrrof the Doputunt      in the oaastractlm
               ula ulnt~or      of hlghuys my k ap10~03, Ln
               lddltlm   to thoro itrdrod in the Mllr


                         oRIcB8 GP TEE ATToBlpl GmBML
Bon. Brady Gsntr
Chairran Btato h lghvay C~ulml
Austin, I .xA‘
                          Oplnlm no. o-a*
                          R o tP iseao rt~WIr nOC’S
                                                 rat0 o r lttr to a
                          Tat0 or ruloos itoar or par1tionrpra 4dad
                          lnbiumlal   ~proprl~tlcafor      HlghwyDa-
our    lllrr              -t*




       %B IT BnAcTiiDBT TBB LBGIsLATmB GP TBB UATB or TBxA8:
               lB sTr c a1 .
                           f& t
                              the      swud        mu   o flmey huoln
       rprolilsd       or so moh tharoof as may ba nsoosruf
                                                        ITI
       hereby lpproprhtod mat of any ~OAO~Sin thr 6t.t.
       fruary   not othenlss approprtatwl, or out of spealal
       funds as my bo &own, for ths mpport ad Irlntsaanaa
       of the swual   dopartmnts  and yanq4or of the Mats
       Gwumt      for the two-mar pulod bog-       Soptabw
       1, 1939, and anding AU@&        3,   19b"
               &an oous     the lppro rlatim to the Ad utcmt GsUual*s
&partmnt iollovod          by appro   ations to the var i cxu other dopart-
untr    of the State                . Uttar the heading
e      * under ths sub-headingmMNnistratim              Diris-i
tbl&-sawn    positions vlth t)o salaries attached to moh gosltlas
bsing met opposlta thr saw for ra@ mar or tha blauln.     rha
total of tha salarlrsfor aah of the tVo mars thus llsttrd
                                                        1s
                                                          Divi8ica”   UO 8Ui-
                                                          flxmltotdll~
                                                            slmllarlp   urmwd,
Em.   Brady      Gentry,         C2.



*a.   8t8tiour              ad   offie0 8umi0~
      Frlntlug        Forms       Rent en Tabulak
      lng ~irehlnrs bosta6s r.1. hens
      ma Telrgrap h wlin:    SuppP10s and
      tLpalrs, thtpphs for Jaaltor.,
      Bqulpmant, Printed Forms for Count
      28x Collsotsr., Bxprsss ma Rslg d
      ana cmtinimt               0xpma0a . . . . . . 8 92,539.oo $            92.539.00
"2. TraTolblg Bxpmmes . . . . . . . .                       m             12.000.00
      row        kinteaa               ma a0rli8twt~        s104,539.00 8 104,539.00~
               Ia the bill  as prsssatd to the Gwunor there then fol-
iw0a an       itomisation  of 327 positims, numbered accordingly, vith
salarlss      sst opposlts, ln th. following form:
wspartrsnt,         aaa Dlmtrlot IInPloyeer
‘1.   Adainlrtrativ. Assistant . . . . .    8                   '~2g.g    8   4,200.m
 2.   Osorstary to *dnlnlstratlvs Assistant                                     ,S@LoO
 3. claims        Aaaustu . . . . . . . , . .                   t ,00&O       t ,OOO.OO
326. Mstrlct Lksepu     . ~. . . . . . .                        2,100.&
 327. Dlstrlct Bookksrper. . . . . . . .                        2-w

      r0t.l      &lerlss           . , . . . . . . , .      $ 518,870.&   8 R8,870.&*
               lamedlately uuder             the above there appeared the follovlagr
“lhint.nanCo        and Wlsc.llan.ous:

‘1.   Travsllng         .xpens.s                            LZ.ocM.OO
      total      Haintuxiuc. and l4lsc.llea.ous             )   54Q,QQ    p
      Total Department                 and District   Em-
        MT-•                                                -521.87D.09
*Grand Total        - Stats Hlghvay Dspartmert              uplo,372.00 1,010,372.00
                                             ‘EIGEUI DBPA-

            *her.  I. hsrsbp approprlatsd out of the State Hlgh-
      vay Rand a ~mafflclent amount for the purpose of rolaburs-
      lng the stats Prison Board for the oost of menufact~lag
      automobile ltcanee platas,  as prcnldsd by Eouse Bill 459,
      Chapter 178, General Lava of the Regular Ssssloo of thr
      Forty-third  Legislature.  It is sxpressly provldsd that
      the Stats Prison hard shall prepare a statswnt of
      ooinplets oosts vhloh shall b. audited by the Stats Auditor
      before a pries for the 1loan.a plates Is fixed by the
      Board of control and that the audited statement provided
      for herein shall serve as the basis for the price ohergsd
      the State lilghuay DopartmezIt.

            “Therr Is hereby appropriated out of the Stats Bigh-
      YB Fund for oath of the flsaal pars ending August 3,
      l$& and A~e\lst 3l 19bl     the sums of $50 000&O which
      8mountshall ba trinsf&d       from t-ha Stat: Hlghvay ma
      to the General Nna of th. Stat. of Tsxas, la order that
      the State Iilghvay Muad vi11 bear it. $net part of the
      upenss lncurrea by other Stat. Dspartmonts ln ssrvlng thr
      Iilghway Dspartnent and also to oovsr the oost of furnlsh-
      lng heat, water ad povsr to th. State El&way Department.
      The State Comptrollm and ths Stats Treasurer      are hereby
      authorized and dire&.& to transferthe amomts hsrsin
      appropriated from the State El&nay had to the General
      Bevenue Fund slthsr annually ot swai-annually at aa7 tlm.
       during each of the sald fiscal wus.
Eon.

             l2rwldod, that the above and faagolng a mo unts  ap
       proprinted huein for the Otate Elghvay Doputment ma for
       ssrvicss rMfiOr8U byothsr Agenolu of the state QW.I.~-
       met to the HI hvay Department Shall be paid out of the
       state Highway fun d upon varran~s 1sm.d by the stat.
       Ocmptroller as r vi&r& by Chapter 1 Title 116, gevlS.d
       Civil Statute,   hi5 and amsndmwtS 4hweto; provlaed
       further that dl f&S     or balancss of funds ca hand septa-
       lwr X, 193 ,( au& all funda homing lnto the gtate Highway
       ma, ana aorivsa from rsgistratlon fsss or from othu
       s~uross~ aftu drdwtlng the total of the speolflc lp p r o -
       prlatlons herein u&e, are hsrrby appro rlatsd to tha
       Stat@ i&&way Dsputlprnt for the sstabl 4Shmsntof a Syrtam
       of State Elghuays and the aonstructlm and msintenanc.
       therrof   as contemplated wd Sat forth ln said Cha tu 1,
       9ltlo d6    and Chapter 186 General Laws of thr Bef&l-
       ksslm of the Thirty-ninth Lsglalaturo, ad amandmentS
       thusto.
             efhs Stati Elghway Comlsslon Is hereby oxprssSly
       luthorlzrdto purchase, through the hoard of Control, any
       lddltlonsl Squlpaent, an& motor vehieloe neossSary la the
       opinionof the Stats Highvay Department
       purchase of a passsngsr ou in sxcoss ot swau inmlmd ma
       fifty dollars ($750;00) Including the trads-ln value of a
       uSsd Oar, end thls llmlted prloo Shall oovar a Oar lqulppsd
       vlth bunpors and rxtra rim or vhesl, but not an extra oaS-
       lng or tube.
             ‘YrWldSd that BO gtate Highway RmdS Shell be US.d
       or upsndod in the ment       of full or partial salaries,
       or to putlclpats    ln ths m plemsatlng of sny salaries for
       84 ma of work aon0 for, & or under the mpsrvislo~ or
       dlrsotlon of ths 8tate Elghuay Dopartmwt, other than those
       amounts spsclflcsll    prwlaed ln the above appropriations,
       wham the total to L ma amh additional respootive




                                    l
       at not excesdlng the amounts pwolflcal1~   appropriated
       therein for such eImIle pOsItl.os. . .
          The GWSLPO~blue-pencllled the 327 positlone listed UIL-
der the sub-heading ~Dspartment aud District gnployees I1 (among
other porltlonr not germane to this opinion)  and the IIem of
$fi,OOO~OOper ysar for travsllng expenses, SIgned the bll.1, and
mu8a a proolamstlon reading8
            *I hare sigma ma ap rwea    an   of senate Bill   no.
       427, An Act making appropriatlone for the Support and
       malntenenoa of the lxecutlve and admlnlstratlve depart-
       ments Snd agenoles of the Stats povernment for the tVo-
       par period beglnnlng September 1, 1939 and -ding A-a-
       uet 31, l&l,   vlth exc.ptl&n of the ItemS set out belw
       vhioh are hereby vetoed and dlsapprovod for the rsawn
       that the large deficit of the general fund and the gen-
       lrel unsatlafacbory conditionof tbs State finaaOOs
       makes it naoessary for me’to disapprove these Item.,”
am. Bradydentry, !A.



         uo will flrrt point oatwut the prwldm    Lathe gm=d
rida to the .ffoat that and    *as rbould rwort to th. (I.'jcra
-a'~* Ftmd at the #'idof rah y&r "unlosrotherwisepm&j&      e
-1 Or m h r r ltb o iw pmldsd" in the bill, does not qpl   to
th* gl&fay WWtMnt*O     lpproprlatlm. For, such rwarslm I:s
lthonlse prohibitedby law. ArtlG.0 66740, Rerlsd Clvll Statutq
:3%;;;     PaWsme    55 60 u. (26) 153. kid Artlalo 66% reads

           'AU mOn*YSlpW Or horoaftw doposltsdin th Stats
      ~umU?J   to wit   d thr *State Rigbay Ymd,r ln&&-
          ill Federalrid lmeys de orltod to the uodlt of
      2 d fbad mder the tomr of ehe Federal sighwayAst
      ad dl Oomtf aid mmrya    doporltrd to the am&t of
       wld rPad mdor the terms of tbls *at &all be Itrb)eat
      to ~prOPri&iCCI fOl-the wO&fiC pOrpO6.6f th. iap?OV.-
      mat of said systsm of Gtate Elghways by tha St&r ~lgh-
      my   Dep a ema nt .l

              lknoo, tbare 0e.uba no mm&m   or   any of theer umeys to
tbn   Oaual     Hevonuemd.
          Ia the bill mder oon8lderatIm than are appropriations
fOr the pVwnt Of a lsrgo mber    of llstod podtloas in the State
Highway Department and eutaiu other spealftod ltem8. The balanoa
of tha Stab Highway Fuud for the next Mamlum (afterdduatln#
t& nlmlmraswnts   to the irison Bo;rrdand the GenaralFund) 18 then
lpproprfatd to the Department for the rstabllshment, ooastructloo
and ~latenanco of a rystrn of State Highways. There 1s no llmlta-
gll&8od,~m     thlr %e.lsnoo." It 18 govolaod cmly     the slse of
           4v%ag all the rife& to the Govornor~s  a!x lm t&t oan
ba glvrn; th& olldnatlaa  of the 327 posltlonslisted mdar the nDs-
msrtmant,and utstrlctlEn@yoos' mb-dlrlslm, and of tho $5 000.00
trsw1ln.gexpenseItan. had the aileat of lacroasiag by $523 870.00
the amount appropriated for the lstabllshwnt, omrtructlan kd main-
tumncr af the M&vays.

          ti approprlatlm of the who&e of this balaneo was not dis-
turbd by the Cwomor.       Aecupanlad as Itwsbya       soheduleaf sal-
ulos gwemlng the omploymnt of addltlmal mm, it Is plaia that
thr Legislaturesnd the Oovsrnorlntmdsdthet suchaddltlmal~            oy-
ls a sd g h th a nwmo a r y ln th eo c mo mlc ul
                                               o n6lfflclsntuee of e'
                                                                    he
              Rmd dght k paid out of mch balance.
Ctato lilgtarqp
          &&udly,     there were two approprlatlonsof such $523,870.00.
With the first of such appropriationsthereofretosd it falls into
and autopratlaally  kc-6     a part of the i\md approp~ated for the Cm-
str uc tim, lsta b llsh m a U@
                            nt maintenanceof a S~&WI of highways in-
6ludIngthe uao of neoassary pprtr thereof for the payment of se&es.
         naay of the spproprlatlms to the *ai1oxu dePtAdmmt6 do not
emtaln any ltlchrl.:as, or s olialprovisiOna; as those aPPan?ad t0
           Approprlatlm. Yr lre such riders appear and theirwotis-
the Ziighuay
lam ~0 plain as thay am in this eas*, Uld We IlOt   WtOed,lffeot
mst k given 4othk
          with the 327 positionsm&ted out thl6 bill 1s so far as the
highway appropriatim is cmcrmed is almod
prfatlms to th;t Departerntin 193l, 1933
me riders during all thi,s time the :&pertment has
aa were deemednecamary, additionalt0 those pOSltim# lieted in tbr
approprititlonbills, and so far as we know the validit?Of m;ch Waoid
provl&ms and the over of the Departmentto dOr       sdaitlmal mm lo-
dor them lus nwer L en queetlmed. lcno~ing the comtruotimthus
flat206upm ita legislation,DWlXQ that effOotWalltfnrebeins Ma
PHI. Brad7 Gentry, M.

to mch speolalpmidas,          or ridus    the Leglelaturohas rr
onaotodthe     ~tlumdagaln          md&         dono rothlstlme..   he-
mbly    It ws tioviththo inklmthet       the ume lffeot would
oontlnu* to ho veu. Artlolo6674 Revhod Civil Statutrr is
sly Uroctory  % oo fsr a8 the mat&r of mabaring apl&      is
oa~oarnod,and bar aowr km renddud     otiwwlr~.




                 'Pployoe' shall uau ovary parson in the ser-
       vloo z*the Otatr Highway De artmad rader luy appoint-
       mant or oxprom suntract of El re oral or vrlttm, whoee
       name ap us upon the pay roll 0) the atate HIghway Do-
       psrtun r , ucrpt officials lppolntod by the Covunor with
       the ldvlw and omsent o ftinSo na te     lxcopt olerloalend
       oiflor aployeos not required by their dutlrs to tram1 or
       work away from tholr office, and lxoopt all porltlons for
       rhioh Itodsod lpproprlationr uo made by the Leglslatmr.
       M pusm in the rrvlar      of the Litate HI&way Dopubant
       who 1s paId on a                   or QIIcay baslr other
                                                or year,shall be oon-
                                                ooupeneatlonmdu   ths
       tar    and provlsIons of thls*d.      Provided n"t@rdthaa-
       lo persm shall be claselfiod     as an 'employer* nor
       glbls to sny compeneatloabonefltr un:br the tar        and pro-
       vIslens of this Act until he shell bars submlttad hlmsrlf
       fir a tot a p h y slsalxmlnatlm
                               l          by a regularly liceused
       physlcisnor mugoon doslgnatodby the State Hlgh~ay Depart-
       uut to m&o lch uamluatlon and thueafter          boa outflied
       by the State BlghwsyDeputmsnt to bo plac+d m ths pay
       roll of the State Rlghway Dsputmsnt*"
             The abow In l ross gsneral ~agislatlvr    reoognitiar    Of
the validity              'p s not ltsmisrd In tbr bill.
                of lmploymen

          Plviug offeet to the Wvemor*s lctIaI tha blue-penollled
ltons must go out of the bill. The speolal rovirlme rafirrod to,
howover,furnish ample authorityfor the orePoynnt of such MU as
msy be necessaryIu the laouoticP1and lfflclontsddulrtration     of
tha purpororof the Dapartaant,in the lstabllshment, cceietructlm
and nalntenauco of a ryrtom of State EIghvays, as coatrmplated snd
sot forth in Chaptu 1, Tltlo ~6, Rwlsod Civil Statutes, aud Chap-
ter 186, General Laws Regular Sosslon, 39th Leglslaturo, and amend-
ments thereto In l dd!tlon to those Itemlsed In thr bill.  If It ia
neoessaryto ill1 a put or all of the 327 p6rltlons In qwrLlm for
muohpurposes It may be done.
                 .,
                                   iro&Vggi"l
                                                  EFlAl OF TExA8
                                   B   /m/ Glenn R. Lewis
GBGcl:wb                           0I onn R. Lewis, A~lstsnt
             fhlr opinion has boeu aonslduod in omfuence, apnnrd,
and ordued      rwwrdrd.

                                   ./s/
                                     -.ilerald C. Rsnn
                                   ORULDC.naeP
                                   At'TOaAEYOGEBEBU. OFTEXAS